Citation Nr: 1738335	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-43 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) benefits, including health care under 38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel

INTRODUCTION

The appellant's active duty began in March 1960 and he was discharged under other than honorable conditions in January 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative determination issued by a VA Regional Office in October 2015 that found the character of the appellant's discharge a bar to his eligibility for VA benefits, including health care under 38 U.S.C. Chapter 17.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDINGS OF FACT

1.  The appellant's discharge under other than honorable (OTH) conditions was issued because of willful and persistent misconduct.

2.  The appellant was not insane at the time of the offense causing his discharge.

3.  The appellant's period of service was terminated by a bad conduct discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from military service is a bar to entitlement to VA compensation and health care benefits.  38 U.S.C. §§ 105(a), 5303 (2016); 38 C.F.R. §§ 3.12, 3.354, 3.360 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are two types of character of discharge bars to establishing entitlement to VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars delineated at 38 C.F.R. § 3.12(d).  As explained below, the Board finds that a regulatory bar applies to the appellant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Willful and Persistent Misconduct

Regulatory bars include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).

Service personnel records show the appellant began active duty on March 31, 1960.  He had a 58-day period of unauthorized absence (UA) from October 3, 1960 to November 30, 1960, when he was apprehended by civil authorities.  As a result, in December 1960 he was found guilty at Special Court Martial of Violation of Article 86 of the Uniform Code of Military Justice (UCMJ) and sentenced to six months of confinement at hard labor, forfeiture of pay, reduction in rank to Private, and a bad conduct discharge (BCD).  The portion adjudging a BCD was suspended for the period of confinement and for six months thereafter.

Less than five months later, the appellant had an 85-day period of UA from May 2 to July 26, 1961, when he was again apprehended by civil authorities.  In September 1961, he was convicted under Article 86 at Special Court Martial for this UA and sentenced to six months of confinement at hard labor, forfeiture of pay, and a BCD.

In December 1961, a U.S. Navy Board of Review issued a decision affirming the guilty finding, confinement at hard labor for three months, and BCD.  Discussing the shorter period of confinement and forfeiture of payment, the Board of Review wrote: "[T]he accused is not motivated for further military service.  Under these circumstances continued confinement and forfeitures of pay would not be in the best interests of the Navy or the accused."  A few days later, he was denied clemency by the Naval Clemency Board.  On January 3, 1962, he requested the immediate execution of the BCD an on January 5, 1961 he separated from service with a DD Form 214 showing his character of service as OTH.

A discharge because of a minor offense is not considered willful and persistent misconduct if service was otherwise honest, faithful[,] and meritorious.  38 C.F.R. § 3.12(d)(4).  However, the Board finds that the appellant's two periods of UA were not minor offenses.

Multiple instances of UA are "the type of offenses that would interfere with [the] appellant's military duties, indeed preclude their performance, and thus could not constitute a minor offense."  Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

The United States Court of Appeals for Veterans Claims (Court) has affirmed the Board's finding of willful and persistent misconduct based on a period of absence without official leave (AWOL) comprising approximately 20 percent of service time.  Winter v. Principi, 4 Vet. App. 29 (1993).  In Struck v. Brown it affirmed such a finding based on an AWOL episode of an "ongoing nature [that] did not terminate of the appellant's own volition."  9 Vet. App. 145, 153 (1996).

Here, the appellant had UA for 143 out of 645 days, or approximately 22 percent, of his service time.  Neither period of UA terminated of the appellant's own volition and each resulted in a Special Court Martial conviction and sentence of BCD.  Stringham v. Brown, 8 Vet. App. 445 (1995).  The Board finds that the appellant's discharge under OTH conditions was issued because of willful and persistent misconduct and is therefore a bar to benefits under 38 C.F.R. § 3.12(d).  Such discharge "is considered to have been issued under dishonorable conditions."  Id.

II.  Insanity Defense

Insanity at the time of the offense causing the discharge is a defense to statutory and regulatory character bars.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).  An insane person is defined as one:

who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, [1] a more or less prolonged deviation from his normal method of behavior; or [2] who interferes with the peace of society; or [3] who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

38 C.F.R. § 3.354(a).  The question is whether the appellant was insane under this definition at the time of his UA from May 2, 1961 to July 26, 1961.

The Board finds it clear that in order to successfully claim insanity as a defense, the appellant must show that he exhibited a prolonged deviation from his normal method of behavior due to a mental disease.  In this case, the appellant's 85 day period of UA was not a prolonged deviation from his normal method of behavior.  Indeed, the evidence reflects that exclusive of the period of prolonged UA in question, the appellant was convicted under Article 86 for a period of UA from October 3 to November 30, 1960.  Based on the appellant's documented history of UA, it cannot be said that the final UA was a deviation from his normal method of behavior.

Further, there is no evidence showing that due to mental disease during the period of AWOL in question, the appellant interfered with the peace of society; or became so antisocial or departed from the accepted standards of the community to which by birth and education he belonged.

In a statement received in July 2015, the appellant reported that he was subject to racial discrimination in service and "I was at the point where going AWOL or going to [military prison] for the rest of life became very real."  In August 1961, following the final period of UA and prior to discharge, the appellant underwent a psychiatric evaluation where he reported feeling harassed by officers and "felt 'everything got on my nerves' and he 'took off.'"  His mental status was found to be alert, oriented, cooperative, and of at least average intelligence.  The examiner found no evidence of neurosis, psychosis, anxiety, or depression.  The impression was "Passive Aggressive reaction" and "no hospitalization or any treatment is indicated whatsoever.  He is well able to control himself (his temper) and should be expected to do so.  I detected no memory impairment at all."  There is no evidence of mental disease during the UA.

The Board finds that the appellant was not insane at the time of the offense causing his OTH discharge.  38 U.S.C. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354.

III.  Bar to Health Care Benefits Under Chapter 17

Regulations provide that health care benefits under 38 U.S.C. Chapter 17 "shall be provided to certain former service persons with administrative discharges under other than honorable conditions."  38 C.F.R. § 3.360(a).  However, "they may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies."  38 C.F.R. § 3.360(b).

The appellant's period of service was terminated by a bad conduct discharge as part of his sentence following conviction at Special Court Martial.  Therefore, he is not eligible for health care benefits under Chapter 17.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

The character of the appellant's discharge from service is a bar to entitlement to VA benefits, including health care under 38 C.F.R. Chapter 17.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


